Citation Nr: 9916981	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  96-24 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disorder, 
secondary to service connected residuals of arthroscopy of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to May 
1974, and from August 1978 to September 1979.

This appeal arises from a January 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a right knee disorder caused or aggravated by his 
service-connected residuals of arthroscopy of the left knee, 
i.e., a claim for secondary service connection, is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a right 
knee disorder, secondary to service-connected residuals of 
arthroscopy of the left knee is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REMAND

Initially, the Board notes the veteran canceled scheduled 
personal hearings at the RO in September 1996 and April 1997.  
An April 1999 statement from the veteran's service 
representative indicates the veteran was contacted by mail on 
two occasions to clarify whether he wished to re-schedule his 
hearing, with no response.  Hence, the Board deems that the 
hearing request has been withdrawn.  38 C.F.R. § 20.704 
(1998).  


A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
Secondary service connection may also be granted for the 
degree of aggravation to a non-service connected disorder 
which is proximately due to or the result of a service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439, 448-50 
(1995).  The initial question which must be answered in this 
case, however, is whether the veteran has presented a well 
grounded claim within this context.

A claim for secondary service connection must, as must all 
claims, be well grounded under 38 U.S.C. A. § 5107(a).  See 
Dinsay v. Brown, 9 Vet. App. 79, 86 (1996); Jones (Wayne), 
supra (requiring medical evidence showing a relationship 
between a service-connected disability and the condition 
claimed to be secondarily service connected); see also Locher 
v. Brown, 9 Vet. App. 535, 539 (1996); Libertine v. Brown, 9 
Vet. App. 521, 522 (1996).  In this regard, the appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  There must be 
evidence that the disability claimed is proximately due to or 
the result of the veteran's service-connected disability.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board finds the veteran's claim for secondary service 
connection to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he is found to have 
presented a claim which is plausible, in that a VA examiner 
in August 1995 indicated it was possible that the veteran was 
using his right knee somewhat more to compensate for his left 
knee pain.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Having submitted a well grounded claim, the VA has a 
duty to assist the veteran in its development.  See 
38 U.S.C.A. § 5107(b).  This duty has not yet been fully met, 
and this case, therefore, is not ready for appellate 
disposition for the reasons that follow.


A VA examiner in September 1996 indicated he could not 
provide an opinion as all the veteran's medical records were 
not before him.  It is also not clear that the claims file 
was provided the examiners during the October 1996 and May 
1998 VA examinations.  Thus, a remand is necessary to provide 
a VA orthopedic examiner the complete medical records of the 
veteran, to provide the veteran an examination by that 
examiner after the records have been reviewed, and to obtain 
an opinion that incorporates both a full review of the 
medical records and a complete orthopedic examination of the 
veteran.  When, during the course of review, it is determined 
that further evidence or clarification of the evidence is 
essential for a proper appellate decision, the Board shall 
remand the case to the agency of original jurisdiction, 
specifying the action to be undertaken.  38 C.F.R. § 19.9.  
The duty to assist includes conducting a thorough and 
contemporaneous medical examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); EF v. Derwinski, 1 
Vet. App. 324, 326 (1991) (quoting Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Also, if it is determined that a right knee disability is 
secondary to the service-connected left knee disability, 
functional loss of a part of the body due to pain on motion, 
fatigue, incoordination, and weakness, as required by 
38 C.F.R. §§ 4.40, 4.45 must be considered.  The Court in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), citing Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991), Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), and Quarles v. Derwinski, 3 Vet. 
App. 129 (1992), held that a rating examination must consider 
the functional loss of a part of the body due to pain on 
motion, fatigue, incoordination, and weakness, as required by 
38 C.F.R. §§ 4.40, 4.45.  Although not specifically mentioned 
in that decision, but also to be considered, is 38 C.F.R. 
§ 4.59, which also speaks to painful motion caused by 
arthritis.  Thus, these issues must be considered if a 
relationship of the right knee disorder to the left knee 
disorder is found.

The Board also notes the most recent treatment records for 
the veteran are in May 1996.  If more recent records exist, 
they should be obtained.  38 C.F.R. § 3.159.


Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) any sources of VA or non-VA 
treatment or examination for his knee 
disorders since May 1996.  The RO, after 
securing any necessary releases, should 
then obtain copies of all identified 
records and associate them with the 
claims folder.

2.  After completion of the above 
development, and even if no records are 
obtained, the veteran should be afforded 
a VA orthopedic examination for the 
purpose of determining the existence of, 
and if applicable, the current severity 
of, any right knee disability, including, 
if found, arthritis.  The claims file, or 
a copy of the pertinent portions thereof, 
and a copy of this remand should be 
provided to the examiner in conjunction 
with this examination.  All indicated 
studies and tests should be performed.  
These tests should include complete range 
of motion studies of the right knee.  
ONLY if a right knee disability, 
including arthritis, is diagnosed, the 
examiner is requested to thoroughly 
review the veteran's post-service medical 
records in the claims file and provide 
opinions as follows:  (1) whether it is 
at least as likely as not that the right 
knee disability was caused by the 
veteran's service-connected left 
disability; or, alternatively, (2) 
whether it is at least as likely as not 
that the right knee disability was 
aggravated by the veteran's service-
connected left knee disability.

If, and ONLY if, a right knee disability 
is determined to have been aggravated by 
the veteran's service-connected left knee 
disability, the examiner is requested to 
determine to what extent the diagnosed 
right knee disability, including 
arthritis, exhibits weakened movement, 
excess fatigability, or incoordination as 
a result of the veteran's service 
connected left knee disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups.  The 
report should be typed and should include 
the complete rationale for all opinions 
expressed.

3.  After completion of the above 
development, the RO should review the 
submitted report for compliance with the 
directives and objectives of this remand.  
If the report is found to be deficient in 
any manner, the RO should return it to 
the examiner for corrective action.  

4.  After completion of the above, the RO 
should adjudicate the issue of service 
connection for a right knee disorder, 
secondary to the service-connected left 
knee disorder, on the basis of all 
pertinent evidence of record and all 
applicable statutes, regulations, and 
case law, including Allen, supra.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to fulfill VA's duty to assist, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is 
required of the veteran until he is notified.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


